ON MOTION
LOURIE, Circuit Judge.

ORDER

The appellees move for reconsideration of this court’s order denying their motion to dismiss Roy Lee Palmer’s appeal or transfer it to the United States Court of Appeals for the District of Columbia Circuit.
Palmer sued the defendants in the United States District Court for the District of Columbia. Palmer sought damages and attorney fees, totaling $56,600,000, for alleged violations of the Racketeering, Influence and Corrupt Organizations Act, 18 U.S.C. § 1961 et seq. and various other violations, due to his confinement for a firearms offense. The district court dismissed Palmer’s complaint for lack of jurisdiction, determining that his complaint failed to state a claim upon which relief can be granted. The district court held that, to collect damages for confinement, a plaintiff must allege that his conviction has been reversed, expunged, declared invalid, or called into question.
This court is a court of limited jurisdiction. See 28 U.S.C. § 1295 (granting this court jurisdiction to review, inter alia, a decision of a district court if that court’s jurisdiction arose under 28 U.S.C. § 1346(a)(2)). Upon review of the motion for reconsideration, which is more explanatory of the appellees’ positions than the previous two and one-half page motion to dismiss, we agree that this court is without jurisdiction over this appeal and that it should be transferred to the United States Court of Appeals for the District of Columbia Circuit. Our jurisdiction over appeals from district court actions against the United States government is limited to certain types of actions in which the plain*484tiff seeks less than $10,000 in damages. See 28 U.S.C. § 1295(a)(2) (this court shall have jurisdiction over an appeal from a district court if the jurisdiction of the district court was based in whole or in part on 28 U.S.C. § 1346); 28 U.S.C. § 1346(a)(2) (the district courts shall have concurrent jurisdiction of any civil action or claim against the United States not exceeding $10,000 in amount).
Accordingly,
IT IS ORDERED THAT:
The motion for reconsideration is granted. This appeal is transferred to the United States Court of Appeals for the District of Columbia Circuit pursuant to 28 U.S.C. § 1361.